           Case 5:20-cv-03270-SAC Document 6 Filed 06/11/21 Page 1 of 2




                        IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF KANSAS


JUMAR MANSAW,

                Plaintiff,

                v.                                              CASE NO. 20-3270-SAC

ERNESTO TERRAZAS, et al.,

                Defendants.


                                               ORDER

        Plaintiff filed this pro se civil rights case under 42 U.S.C. § 1983. Plaintiff filed a motion

for leave to proceed in forma pauperis. (Doc. 2.) On November 20, 2020, the Court granted

Plaintiff’s motion for leave to proceed in forma pauperis and assessed an initial partial filing fee

in the amount of $10.50, calculated under 28 U.S.C. § 1915(b)(1). The order provides that the

failure to pay the initial partial filing fee or file an objection by December 14, 2020, “may result

in the dismissal of this matter without further notice.” (Doc. 5.)

        Rule 41(b) of the Federal Rules of Civil Procedure “authorizes a district court, upon a

defendant’s motion, to order the dismissal of an action for failure to prosecute or for failure to

comply with the Federal Rules of Civil Procedure or ‘a court order.’” Young v. U.S., 316 F. App’x

764, 771 (10th Cir. 2009) (citing Fed. R. Civ. P. 41(b)). “This rule has been interpreted as

permitting district courts to dismiss actions sua sponte when one of these conditions is met.” Id.

(citing Link v. Wabash R.R. Co., 370 U.S. 626, 630–31 (1962); Olsen v. Mapes, 333 F.3d 1199,

1204 n.3 (10th Cir. 2003)). “In addition, it is well established in this circuit that a district court is

not obligated to follow any particular procedures when dismissing an action without prejudice

under Rule 41(b).” Young, 316 F. App’x at 771–72 (citations omitted).


                                                   1
          Case 5:20-cv-03270-SAC Document 6 Filed 06/11/21 Page 2 of 2




       Plaintiff has failed to submit the initial partial filing fee by the Court’s deadline.

       IT IS THEREFORE ORDERED THAT this matter is dismissed without prejudice under

Fed. R. Civ. P. 41(b).

       IT IS SO ORDERED.

       Dated June 11, 2021, in Topeka, Kansas.



                                               s/_Sam A. Crow_____
                                               SAM A. CROW
                                               U. S. Senior District Judge




                                                  2
